Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Prosecution on the merits of this application is reopened on claims 1-5 considered unpatentable in view of documents disclosed in the IDS filed 6/30/2022 for the reasons indicated in the rejection below. CN 106800653 A cites multiple embodiments 1-4 which each read on the limitations of claim 1. Each of embodiments 1-3 read on the limitations of claims 1-5. Embodiment 4 reads on the limitations of claims 1 and 2-5. See the rejection below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN 106800653 A referred to herein as Reference 1 (see original document and translation provided with the IDS document filed on 6/30/2022).

Regarding claim 1, Reference 1 teaches a moisture-sensitive film formed from a resin composition containing a polyimide resin component (each of embodiments 1-4 read on claim 1 as examples of moisture sensitive film 3 as each of embodiments 1-4 comprise a polyimide resin; see Fig. 3; see embodiments 1-4 below from Reference 1; see [0046]-[0063] from the translation of Reference 1), wherein 
the polyimide resin component comprises a fluorinated polyimide resin (each of the embodiments 1-4 are fluorinated polyimide resins; see embodiments 1-4 below from Reference 1; see [0046]-[0063] from the translation of Reference 1), 
the polyimide resin component comprises a phthalimide ring and a benzene ring different from a benzene ring included in the phthalimide ring (each of the polyimide resins of embodiments 1-4 comprise two phthalimide rings and benzene rings different from the benzene rings in the phthalimide rings; see embodiments 1-4 below from Reference 1; see [0046]-[0063] from the translation of Reference 1), and 
based on a total amount of the polyimide resin component, the benzene ring different from the benzene ring included in the phthalimide ring has a mass fraction W (Be) and the phthalimide ring has a mass fraction W (PhI) satisfying the following formula (I) W(PhI)/W(Be) ≥ 1.2 (I) (each of the embodiments 1-4 meet the limitations as claimed as the values can be calculated using a MW for benzene of 76 which is a standard value and a MW of 145 for a phthalimide which is a standard value, such that W(PhI)/W(Be) = 1.9 for embodiments 2 and 4 comprising two benzene rings and two phthalimide rings and W(PhI)/W(Be) = 1.27 for embodiments 1 and 3 comprising three benzene rings and two phthalimide rings; see embodiments 1-4 below from Reference 1; see [0046]-[0063] from the translation of Reference 1).

Embodiment 1:

    PNG
    media_image1.png
    94
    532
    media_image1.png
    Greyscale

Embodiment 2:

    PNG
    media_image2.png
    94
    529
    media_image2.png
    Greyscale

Embodiment 3:

    PNG
    media_image3.png
    108
    424
    media_image3.png
    Greyscale

Embodiment 4:

    PNG
    media_image4.png
    79
    449
    media_image4.png
    Greyscale


Regarding claim 2, Reference 1 teaches wherein the mass fraction W (Be) is 20% by mass or more W(Be) (W(Be) is defined as W(Be) = MBe/Mtot x 100% and MBe and Mtot calculated for embodiments 1-3 based on the chemical formula, each of which meets the limitations of claim 2: for embodiment 1, MBe= 228, Mtot = 738, and W(Be) is calculated as 31%; for embodiment 2, Mtot = 542, MBe= 152, and W(Be) = 20.5%; for embodiment 3, Mtot = 845, MBe = 228, and W(Be) = 27%; See embodiments 1-3 above from Reference 1; see [0046]-[0063] from the translation of Reference 1).

Regarding claim 3, Reference 1 further teaches wherein the fluorinated polyimide resin includes a fluorinated polyimide resin having a phthalimide ring (Embodiments 1-4 include a fluorinated polyimide resin having a phthalimide ring; See Embodiments 1-4 above).

Regarding claim 4, Reference 1 further teaches wherein the fluorinated polyimide resin includes a fluorinated polyimide resin having a phthalimide ring and a benzene ring different from the benzene ring included in the phthalimide ring (Embodiments 1-4 include a fluorinated polyimide resin having a phthalimide ring and a benzene ring different from the benzene ring in the phthalimide ring; See Embodiments 1-4 above).

Regarding claim 5, Reference 1 further teaches a sensor comprising the moisture-sensitive film according to claim 1 (the humidity-sensitive material is used as a humidity sensitive film 3 in a capacitive humidity sensor; see [0018], [0041], [0042]; see Fig. 3).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN LEE YENINAS whose telephone number is (571)270-0372. The examiner can normally be reached M - F 10 - 6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Judy Nguyen can be reached on (571) 272-2258. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN L YENINAS/Examiner, Art Unit 2868